Title: To James Madison from Thomas Jefferson, 28 January 1821
From: Jefferson, Thomas
To: Madison, James


                
                    Dear Sir
                    Monticello Jan. 28. 21.
                
                My neighbor, friend and physician, Doctr. Watkins, being called to Philadelphia, is desirous to pay his respects to you en passant, and asks me, by a line to you, to lessen his scruples on doing so. You will find my justification in his character when known to you. His understanding is excellent, well informed, of pleasant conversation and of great worth. As a Physician

I should trust myself in his hands with more confidence than any one I have ever known in this state, and am indebted to his experience and cautious practice for the restoration of my health. Receive him therefore with your wonted kindness and accept the assurance of my affectionate respect.
                
                    Th: Jefferson
                
            